In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756 & 18‐1374  
KATHERINE EVANS, 
                                             Plaintiff‐Appellee, 

                              v. 

PORTFOLIO RECOVERY ASSOCIATES, LLC, 
                                         Defendant‐Appellant. 
 

                             and 
                                

LUSVINA PAZ, 
                                             Plaintiff‐Appellee, 

                              v. 

PORTFOLIO RECOVERY ASSOCIATES, LLC, 
                                         Defendant‐Appellant. 
                                

                             and 
                                

PETER BOWSE, 
                                             Plaintiff‐Appellee, 

                              v. 

PORTFOLIO RECOVERY ASSOCIATES, LLC, 
                                         Defendant‐Appellant. 
                                

                             and 
2    Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

EVELYN GOMEZ, 
                                                    Plaintiff‐Appellee, 

                                  v. 

PORTFOLIO RECOVERY ASSOCIATES, LLC, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division  
           No. 15‐cv‐4498 — Matthew F. Kennelly, Judge, 
             No. 15‐cv‐5073 — Manish S. Shah, Judge, 
           No. 15‐cv‐4037 — Jorge L. Alonso, Judge, and 
          No. 15‐cv‐4499 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

        ARGUED APRIL 18, 2018 — DECIDED MAY 2, 2018 
                 ____________________ 

   Before WOOD,  Chief Judge, and FLAUM and EASTERBROOK, 
Circuit Judges. 
     FLAUM,  Circuit  Judge.  This  appeal  concerns  four  consoli‐
dated  cases  involving  similar  alleged  violations  of  the  Fair 
Debt  Collection  Practices  Act  (“FDCPA”),  15  U.S.C. 
§ 1692e(8). Plaintiffs defaulted on credit cards, and defendant 
Portfolio Recovery Associates (“PRA”), an Illinois debt collec‐
tion agency, bought the accounts for collection. The Debtors 
Legal  Clinic  (the  “Clinic”)  sent  separate  letters  on  behalf  of 
each plaintiff to PRA, stating “the amount reported is not ac‐
curate.”  PRA  later  reported  each  debt  to  credit  reporting 
agencies without noting that the debt was “disputed.” Plain‐
tiffs each filed a suit against PRA for violations of the FDCPA, 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734                         3

alleging that PRA communicated their debts to credit report‐
ing agencies without indicating they had disputed the debt. 
The  district  courts  granted  summary  judgment  in  favor  of 
plaintiffs. We affirm. 
                                         I. Background 
A. Factual Background1 
    Each plaintiff defaulted on their credit card account, and 
PRA purchased the debts from the original creditors. As re‐
quired by 15 U.S.C. § 1692g, PRA sent plaintiffs validation let‐
ters detailing the debt.2 Each plaintiff then sought the advice 
of the Clinic, a non‐profit legal aid organization. More than 
thirty  days  after  PRA  sent  the  validation  letters,  Andrew 
Finko, a volunteer attorney at the Clinic, faxed separate letters 
to PRA on behalf of each plaintiff (hereinafter, the “Letters”). 
The Letters stated: 
     This letter is concerning the above referenced debt. 

                                                 
     1 The following facts apply to all plaintiffs. For specific details relating 

to each plaintiff, we refer the reader to the district court’s individual sum‐
mary judgment rulings. See Paz v. Portfolio Recovery Assocs., LLC, No. 15‐
cv‐5073, 2016 WL 6833932 (N.D. Ill. Nov. 21, 2016); Evans v. Portfolio Recov‐
ery Assocs., LLC, No. 15‐cv‐4498, 2016 WL 6833930 (N.D. Ill. Nov. 20, 2016); 
Bowse v. Portfolio Recovery Assocs., LLC, 218 F. Supp. 3d 745 (N.D. Ill. 2016); 
Gomez v. Portfolio Recovery Assocs., LLC, No. 15‐cv‐4499, 2016 WL 3387158 
(N.D. Ill. June 20, 2016). 
     2 The letters included: (1) “the amount of the debt”; (2) “the name of 

the creditor to whom the debt is owed”; (3) a statement that the amount 
of  debt  will  be  assumed  valid  unless  disputed  within  thirty  days;  (4)  a 
statement that if the debt is disputed, the debt collector will obtain verifi‐
cation of the debt; and (5) a statement that the debt collector will provide 
the name and address of the original creditor if requested. See 15 U.S.C. 
§ 1692g(a). No plaintiff disputed the debt within thirty days. 
4       Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

      Debtors Legal  Clinic is a  non‐profit  legal services or‐
      ganization  that  advises  senior  citizens,  veterans,  and 
      low‐income individuals whose income is protected by 
      law of their rights under various state and federal stat‐
      utes. Our clinic represents the above referenced client 
      for the purposes of enforcing their rights pursuant to 
      all applicable debt collection laws. 
      This  client  regrets  not  being  able  to  pay,  however,  at 
      this time they are insolvent, as their monthly expenses 
      exceed  the  amount  of  income  they  receive,  and  the 
      amount reported is not accurate. If their circumstances 
      should change, we will be in touch. 
     Our office represents this client with respect to any and 
     all debts you seek to collect, now or in the future, until 
     notified  otherwise  by  our  office.  As  legal  representa‐
     tive for this client, all communication must be through 
     our office, please do not contact them directly.3 
      If  you  wish  to  discuss  this  matter,  please  contact  our 
      office directly at [phone number] to speak with the at‐
      torney assigned to the matter, Andrew Finko. 
Subsequent to receiving the Letters, PRA reported the amount 
of the debt, the account number, and the original creditor to 
credit reporting agencies. However, PRA did not inform the 
credit reporting agencies that the debt was disputed.  


                                                 
      3 This paragraph was not included in the letters sent to plaintiffs Evans 

and  Gomez.  Instead,  at  the  end  of  the  last  paragraph,  those  letters  in‐
cluded  the  sentence:  “As  legal  representatives  for  this  client,  all  future 
communication regarding this debt must be communicated through our 
office.” 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734           5

    PRA admits it received and reviewed the Letters. It says it 
treated them as “attorney representation letters,” but did not 
believe  the  Letters  communicated  disputes.  According  to 
Nyetta Jackson, PRA’s Vice President of Operations: 
   There was nothing [in the Letters] that indicated that 
   this was a  clear dispute that needed to be  processed. 
   What was clear is that the attorney was letting us know 
   that they now represent the customer. What was clear 
   is that they said they didn’t have the money to pay and 
   they regretted that. 
   To support this view, Jackson states that Finko did not fax 
the  Letters  to  PRA’s  special  disputes  department;  rather,  he 
sent the Letters to PRA’s general counsel. Additionally, Jack‐
son notes that on prior occasions, Finko sent letters that ex‐
pressly stated his client “disputes the debt.” 
B. Procedural Background 
    The  plaintiffs  alleged  that  PRA  violated  15  U.S.C. 
§ 1692e(8), which prohibits debt collectors from “[c]ommuni‐
cating or threatening to communicate to any person credit in‐
formation which is known or which should be known to be 
false,  including  the  failure  to  communicate  that  a  disputed 
debt is disputed.” Plaintiffs maintained that they “disputed” 
the  debt  when  the  Clinic  sent  the  Letters  to  PRA,  and  PRA 
admits that it did not inform the credit reporting agencies that 
the  debt  was  disputed.  The  parties  filed  cross‐motions  for 
6       Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

summary judgment, and the district courts each granted sum‐
mary judgment for plaintiffs. We consolidated PRA’s appeals 
for argument and disposition.4 
                                         II. Discussion 
    “We  review  de  novo  a  district  court’s  decision  on  cross‐
motions  for  summary  judgment,  construing  all  facts  and 
drawing all reasonable inferences in favor of the party against 
whom the motion under consideration was filed.” Hess v. Bd. 
Of Trs. Of S. Ill. Univ., 839 F.3d 668, 673 (7th Cir. 2016). “Sum‐
mary judgment is appropriate where there are no genuine is‐
sues of material fact and the movant is entitled to judgment 
as a matter of law.” Id. (citing Fed. R. Civ. P. 56(a)). 
    PRA makes four arguments: (1) plaintiffs did not have Ar‐
ticle  III  standing;  (2)  the  Letters  did  not  “dispute”  the  debt 
within the meaning of § 1692e(8); (3) even if PRA violated the 
statute, the violation was not material; and (4) PRA has a bona 
fide error defense under § 1692k(c). We address each in turn. 
A. Standing 
   First, PRA argues that plaintiffs lacked Article III standing. 
To establish standing, a plaintiff must show: 

                                                 
     4 Other debtors (also represented by the Clinic) filed identical claims 

in seven cases not part of this consolidated appeal. In four of those cases, 
the parties settled. In two cases, the district courts granted summary judg‐
ment in favor of the plaintiff after this appeal was filed. See Baranowski v. 
Portfolio Recovery Assocs., No. 157‐cv‐2939, 2018 WL 1534967 (N.D. Ill. Mar. 
29,  2018);  Flores  v.  Portfolio  Recovery  Assocs.,  No.  15‐cv‐2443,  2017  WL 
5891032 (N.D. Ill. Nov. 29, 2017). In the other case, the district court struck 
the parties’ summary judgment motions with leave to refile after we issue 
our decision in this appeal. Acosta v. Portfolio Recovery Assocs., No.15‐cv‐
2441 (N.D. Ill. Aug. 17, 2017). 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734                   7

      (1) an “injury in fact,” that is, “an invasion of a legally 
      protected interest which is … concrete and particular‐
      ized, and … actual or imminent”; (2) a causal connec‐
      tion  between  the  injury  and  the  challenged  conduct, 
      meaning that the injury is “fairly traceable” to the chal‐
      lenged  conduct;  and  (3)  a  likelihood  “that  the  injury 
      will be redressed by a favorable decision.” 
Dunnet Bay Const. Co. v. Borggren, 799 F.3d 676, 688 (7th Cir. 
2015)  (alterations  in  original)  (quoting Lujan  v.  Defenders  of 
Wildlife, 504 U.S. 555, 560–61 (1992)). Relying primarily on the 
Supreme Court’s recent opinion in Spokeo, Inc. v. Robins, 136 S. 
Ct.  1540  (2016),  PRA  argues  plaintiffs  do  not  have  standing 
because they “did nothing to show that they had an injury in 
fact.” We disagree. 
    In Spokeo, the defendant generated a consumer report that 
inaccurately stated the plaintiff’s address, marital status, age, 
occupation, finances, and education. Id. at 1546. The plaintiff 
filed  a  class  action,  alleging  the  defendant  failed  to  comply 
with the Fair Credit Reporting Act (“FCRA”); however, he did 
not identify any monetary harm. Id. Although the Court took 
no position as to whether the plaintiff actually had standing, 
id. at 1550, it expounded on whether violation of a congres‐
sional statute necessarily satisfies the “injury in fact” element. 
On the one hand, the Court stressed that a plaintiff “cannot 
satisfy  the  demands  of  Article  III  by  alleging  a  bare  proce‐
dural violation” because “[a] violation of one of the FCRA’s 
procedural requirements may result in no harm.”5 Id. Indeed, 

                                                 
      5 As an example, the Court reasoned that “[i]t is difficult to imagine 

how the dissemination of an incorrect zip code, without more, could work 
any concrete harm.” Spokeo, 136 S. Ct. at 1550. 
8    Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

the Court stated that “Article III standing requires a concrete 
injury even in the context of a statutory violation.” Id. at 1549; 
see also Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009) 
(“[D]eprivation of a procedural right without some concrete 
interest that is affected by the deprivation … is insufficient to 
create Article III standing.”). 
     On  the  other  hand,  however,  the  Court  made  clear  that 
“‘[c]oncrete’  is  not …  necessarily  synonymous  with  ‘tangi‐
ble.’” Spokeo, 136 S. Ct. at 1549. The Court affirmed that “Con‐
gress has the power to define injuries and articulate chains of 
causation  that  will  give  rise  to  a  case  or  controversy  where 
none existed before.” Id. (quoting Lujan, 504 U.S. at 580 (Ken‐
nedy, J., concurring in part and concurring in the judgment)). 
It  emphasized  that  Congress’s  judgment  is  “instructive  and 
important” because Congress “is well positioned to identify 
intangible  harms  that  meet  minimum  Article  III  require‐
ments.” Id. Therefore, the Court concluded that “the violation 
of  a  procedural  right  granted  by  statute  can  be  sufficient  in 
some  circumstances  to  constitute  injury  in  fact,”  such  as 
where the statutory violation creates “risk of real harm.” Id. 
“In other words, a plaintiff in such a case need not allege any 
additional harm beyond the one Congress has identified.” Id. 
    Here, PRA’s alleged violation of § 1692e(8) is sufficient to 
show an injury‐in‐fact. Because PRA failed to report to a credit 
reporting agency that the debt is disputed, the plaintiffs suf‐
fered  “a real  risk  of  financial harm caused by an inaccurate 
credit rating.” Sayles v. Advanced Recovery Sys., Inc., 865 F.3d 
246, 250 (5th Cir. 2017); see also Saunders v. Branch Banking & 
Tr. Co., 526 F.3d 142, 146–47 (4th Cir. 2008) (“[The defendant’s] 
decision to report the debt but not the dispute resulted in a 
much lower credit score for [the plaintiff] than a report of both 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734                9

the debt and the dispute.”). An inaccurate credit report pro‐
duces  a  variety  of  negative  effects.  For  instance,  it  is  “a  red 
flag  to  the  debtor’s  other  creditors  and  anyone  who  runs  a 
background or credit check, including landlords and employ‐
ers.” Phillips v. Asset Acceptance, LLC, 736 F.3d 1076, 1082 (7th 
Cir. 2013) (quoting Tyler v. DH Capital Mgmt., 736 F.3d 455, 464 
(6th Cir. 2013)). 
     PRA claims that two post‐Spokeo Seventh Circuit opinions 
preclude a finding of standing. First, PRA points to Meyers v. 
Nicolet Restaurant of De Pere, LLC, 843 F.3d 724 (7th Cir. 2016). 
Meyers  involved  the  Fair  and  Accurate  Credit  Transactions 
Act, which mandates that businesses cannot “print more than 
the last 5 digits of the card number or the expiration date upon 
any  receipt  provided  to  the  cardholder.”  15  U.S.C. 
§ 1681c(g)(1). A plaintiff brought a class action seeking only 
statutory  damages  after  he  received  a  receipt  that  included 
the expiration date of his credit card. Meyers, 843 F.3d at 725. 
Citing  Spokeo,  we  dismissed  the  plaintiff’s  claim  for  lack  of 
standing. Id. at 727. We concluded that the plaintiff “did not 
suffer any harm because of [the defendant’s] printing of the 
expiration date on his receipt” and that the violation did not 
create  “any  appreciable  risk  of  harm.”  Id.  Specifically,  we 
stressed that the plaintiff “discovered the violation immedi‐
ately and nobody else ever saw the non‐compliant receipt.” 
Id. 
    The supposed harm in Meyers is distinct from the harm in 
this  case;  PRA’s  action  does  create  an  “appreciable  risk  of 
harm.” In Meyers, “it [was] hard to imagine how the expira‐
tion  date’s  presence  could  have  increased  the  risk  that  [the 
plaintiff’s] identity would be compromised.” Id.  In contrast, 
10  Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

for  the  reasons  discussed  above,  it  is  very  easy  to  envision 
harm to the plaintiffs here. 
    Second,  PRA  cites  Gubala  v.  Time  Warner  Cable,  Inc.,  846 
F.3d 909 (7th Cir. 2017). The statute at issue in Gubala was the 
Cable Communication Policy Act, which provides that cable 
operators “shall destroy personally identifiable information if 
the  information  is  no  longer  necessary  for  the  purpose  for 
which it was collected.” 47 U.S.C. § 551(e). The plaintiff sub‐
scribed to the defendant’s cable service and provided the de‐
fendant his date of birth, home address, phone numbers, so‐
cial security number, and credit card information. Gubala, 846 
F.3d at 910. Eight years after cancelling his subscription, the 
plaintiff discovered that the defendant still possessed his per‐
sonal  information  and  filed  a  class  action.  Id.  Despite  ac‐
knowledging that the defendant violated § 551(e), we held the 
plaintiff lacked standing because “[h]is only allegation [was] 
that the retention of the information, on its own, ha[d] some‐
how violated a privacy right or entailed a financial loss.” Id. 
    Critically,  however,  we  stressed  that  “[t]here  [was]  un‐
questionably  a  risk  of  harm.”  Id.  Indeed,  we  acknowledged 
that the plaintiff “may have feared that … his personal infor‐
mation might have been stolen from [the defendant] or sold 
or given away by it, and if so the recipient or recipients of the 
information might be using it, or planning to use it, in a way 
that  would  harm  him.”  Id.  But  such  possibilities  could  not 
support standing because, “[a]lthough it [was] plausible that 
he feared this, he never told [the Court] that this is what he 
was worried about.” Id.; see also id. at 913 (“Maybe what he’s 
trying  to  say  is  that  he  fears  that  [the  defendant]  will  give 
away the information and it will be used to harm him …. But 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734              11

he hasn’t said any of that.”). In contrast, plaintiffs here explic‐
itly alleged a risk of concrete harm—they pointed to the risk 
of financial harm as result of credit reporting agencies lower‐
ing their credit score. As such, they have Article III standing. 
B. Communication of a Disputed Debt 
    Turning to § 1692e(8) itself, PRA argues it committed no 
violation  because  the  Letters  “do  not  qualify  as  raising  any 
type of true dispute, but are a sham, designed to create liabil‐
ity where no harm to a consumer is threatened.” It maintains 
that § 1692e(8)  “should  be given a reasonable interpretation 
as only applying to true disputes that can be understood as 
such  and  meaningfully  investigated  and  addressed.”  PRA’s 
argument is contrary to the language of § 1692e(8). 
    The FDCPA makes clear that “[a] debt collector may not 
use  any  false,  deceptive,  or  misleading  representation  or 
means  in  connection  with  the  collection  of  any  debt.”  15 
U.S.C.  §  1692e.  Specifically,  the  statute  lists  as  illicit:  “Com‐
municating  or  threatening  to  communicate  to  any  person 
credit information which is known or which should be known 
to be false, including the failure to communicate that a disputed 
debt is disputed.” Id. § 1692e(8) (emphasis added). 
    Plaintiffs  each  sent  a  Letter  to  PRA  which  stated  “the 
amount reported is not accurate.” Despite receiving the Let‐
ters,  PRA  still  reported  plaintiffs’  debts  to  credit  reporting 
agencies without noting that the debt amounts were disputed. 
This is a clear violation of the statute. 
   True,  § 1692e(8)  does  not  define  “dispute”  or  provide  a 
procedure for consumers to follow to dispute their debt. But 
the ordinary meaning of “dispute” is clear. See Dispute, Mer‐
12  Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

riam‐Webster           Dictionary,       http://www.merriam‐web‐
ster.com/dictionary/dispute  (last  visited  April  23,  2018)  (de‐
fining “dispute” as “to call into question or cast doubt upon”). 
When plaintiffs said “the  amount reported is  not  accurate,” 
they  “call[ed]  into  question”  the  amount  PRA  claimed  they 
owed—in other words, they disputed the debt. There is simply 
no  other  way to interpret this  language. Each of the district 
courts below arrived at the same conclusion. See Paz v. Portfo‐
lio Recovery Assocs., LLC, No. 15‐cv‐5073, 2016 WL 6833932, at 
*4 (N.D. Ill. Nov. 21, 2016); Evans v. Portfolio Recovery Assocs., 
LLC, No. 15‐cv‐4498, 2016 WL 6833930, at *2 (N.D. Ill. Nov. 20, 
2016); Bowse v. Portfolio Recovery Assocs., LLC, 218 F. Supp. 3d 
745,  751  (N.D.  Ill.  2016);  Gomez  v.  Portfolio  Recovery  Assocs., 
LLC, No. 15‐cv‐4499, 2016 WL 3387158, at *3 (N.D. Ill. June 20, 
2016). So too did two additional courts, addressing the mean‐
ing of the same statement. Baranowski v. Portfolio Recovery As‐
socs.,  LLC,  No.  15‐cv‐2939,  2018  WL  1534967,  at  *3  (N.D.  Ill. 
Mar. 29, 2018); Flores v. Portfolio Recovery Assocs., LLC, No. 15‐
cv‐2443, 2017 WL 5891032, at *3 (N.D. Ill. Nov. 29, 2017).
    PRA maintains the Letters did not introduce a dispute be‐
cause  “there  was  nothing  ‘false,  deceptive  or  misleading’ 
about what PRA did.” It claims that “[t]he record shows that 
these plaintiffs owed the debts and the amounts stated were 
accurate.” This argument fails because “our task is to interpret 
the words of Congress, not add to them.” Keele v. Wexler, 149 
F.3d 589, 595 (7th Cir. 1998). Section 1692e(8) does not require 
an individual’s dispute be valid or even reasonable. Instead, 
the plaintiff must simply make clear that he or she disputes 
the debt. See  DeKoven v.  Plaza Assocs., 599 F.3d  578, 582 (7th 
Cir. 2010) (“[A] consumer can dispute a debt for ‘no reason at 
all ….’”). Indeed, “[g]iven the FDCPA’s ‘comprehensive and 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734                      13

reticulated statutory scheme, involving clear definitions, pre‐
cise requirements, and particularized remedies,’ the absence 
of an explicit pre‐suit validation requirement is telling.” Rus‐
sell v. Absolute Collection Servs., Inc., 763 F.3d 385, 392 (4th Cir. 
2014) (quoting Sayyed v. Wolpoff & Abramson, 485 F.3d 226, 233 
(4th  Cir.  2007)).  We  decline  PRA’s  invitation  to  read  into 
§ 1692e(8) a requirement that is not in the text. 
    Additionally,  PRA  argues  the  phrase  “the  amount  re‐
ported is not accurate” is somehow ambiguous. It is mistaken. 
Section 1692e(8) does not require that the Letter use the word 
“dispute.” Indeed, the “knows or should know” standard of 
§ 1692e(8) “requires no notification by the consumer … and 
instead, depends solely on the debt collector’s knowledge that 
a  debt  is  disputed,  regardless  of  how  that  knowledge  is  ac‐
quired.” Brady v. Credit Recovery Co., Inc., 160 F.3d 64, 67 (1st 
Cir. 1998).6 Thus, it makes no difference that Finko used the 
word “dispute” when sending prior letters. Likewise, it is ir‐
relevant that the Clinic sent the Letters to PRA’s general coun‐
sel rather than the special disputes department.7 
   Finally, PRA and amicus curiae, the Association of Credit 
and Collection Professionals (“ACA International” or “ACA”), 
point  to  other  provisions  where  Congress  supposedly  gave 



                                                 
     6 In fact, the debtor need not even put the dispute in writing to comply 

with § 1692e(8). See Sayles, 865 F.3d at 249–50; Brady, 160 F.3d at 66–67. 
     7  PRA’s  observation  that  “the  amount  reported  is  not  accurate”  is 

“tuck[ed] … into [the] representation letters” is worth noting. It is curious 
that this phrase is placed between the statements: “This client regrets not 
being able to pay”; and “If their circumstances should change, we will be 
in touch.” In any event, PRA must follow § 1692e(8)’s clear directive.  
14  Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

“disputed”  a  “specific  meaning.”  First,  §  1692g(b),  entitled 
“Disputed debts,” provides, in relevant part: 
   If  the  consumer  notifies  the  debt  collector  in  writing 
   within  the  thirty‐day  period  described  in  subsection 
   (a) that the debt, or any portion thereof, is disputed, … 
   the debt collector shall cease collection of the debt, or 
   any  disputed  portion  thereof,  until  the  debt  collector 
   obtains  verification  of  the  debt  or  a  copy  of  a  judg‐
   ment, …  and  a  copy  of  such  verification  or  judg‐
   ment, … is mailed to the consumer by the debt collec‐
   tor. 
15 U.S.C. § 1692g(b). 
     PRA  and ACA  argue  that  the  phrase  “disputed  debt”  in 
§ 1692e(8) must be interpreted in light of § 1692g(b). They are 
incorrect.  To  the  extent  that  § 1692g(b)  defines  “disputed,” 
that definition applies only to the requirements of that provi‐
sion and does not extend to § 1692e(8). See Sayles, 865 F.3d at 
250 (“[§1692g(b)’s] debt dispute and verification requirements 
do not carry over to [§ 1692e(8)] ….”); Russell, 763 F.3d at 392 
(“Nothing in the text of the FDCPA suggests that a debtor’s 
ability to state a claim under § 1692e is dependent upon the 
debtor  first  disputing  the  validity  of  the  debt  in  accordance 
with § 1692g.”); Brady, 160 F.3d at 66 (“Viewing the language 
of § 1692e(8) in the context of other provisions of the FDCPA, 
it  makes  logical  sense  to  conclude  that  the  meaning  of  ‘dis‐
puted debt’ in § 1692g(b) does not carry over to § 1692e(8).”); 
see also Hooks v. Forman, Holt, Eliades & Ravin, 717 F.3d 282, 286 
(2d Cir. 2013); Purnell v. Arrow Fin. Servs., LLC, 303 F. App’x 
297, 304 (6th Cir. 2008). 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734            15

    This distinction makes sense. Section 1692g(b) “confers on 
consumers  the  ultimate  power  vis‐à‐vis  debt  collectors:  the 
power  to  demand  the  cessation  of  all  collection  activities.” 
Brady, 160 F.3d at 67. In contrast, “§ 1692e(8) does not affect 
debt collection practices at all,” but instead “merely requires 
a debt collector who knows or should know that a given debt 
is disputed to disclose its disputed status to persons inquiring 
about a consumer’s credit history.” Id. “Given the much more 
limited effect of [§ 1692e(8)],” plaintiffs need not adhere to as 
many  requirements  to raise a dispute. Id; see also Hooks, 717 
F.3d at 286 (“[T]he rights defined by … [§] 1692e(8) place less 
of  a  burden  on  debt  collectors  than  the  rights  defined  by 
§ 1692g…(b).”). 
    Moreover, this conclusion is consistent with the language 
of § 1692e(8): 
   If the meaning of “disputed debt” as used in § 1692g(b) 
   carried over to § 1692e(8), then, in order to trigger the 
   limited protection of § 1692e(8), a consumer would be 
   required  to  submit  written  notice  to  a  debt  collector 
   within the initial thirty‐day period. But the plain lan‐
   guage  of  § 1692e(8)  requires  debt  collectors  to  com‐
   municate the disputed status of a debt if the debt col‐
   lector  “knows  or  should  know”  that  the  debt  is  dis‐
   puted.… Applying the meaning of “disputed debt” as 
   used in § 1692g(b) to § 1692e(8) would thus render the 
   provision’s “knows or should know” language imper‐
   missibly superfluous. 
Brady, 160 F.3d at 67 (citations omitted); see also Sayles, 865 F.3d 
at 249–50 (same). In short, “had Congress intended for a debt 
collector’s liability under the FDCPA to hinge upon a debtor’s 
compliance with the validation provisions found in § 1692g, 
16  Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

… it would have so indicated with conspicuous language to 
that effect.” Russell, 763 F.3d at 392. 
  Second,  PRA  and  ACA  point  to  §  1681s‐2  of  the  FCRA, 
which imposes a similar requirement as § 1692e(8): 
      If the completeness or accuracy of any information fur‐
      nished  by  any  person  to  any  consumer  reporting 
      agency is disputed to such person by a consumer, the 
      person  may  not  furnish  the  information  to  any  con‐
      sumer reporting agency without notice that such infor‐
      mation is disputed by the consumer. 
15 U.S.C. § 1681s‐2(a)(3). However, unlike § 1692e(8), § 1681s‐
2  describes  the  procedure  that  one  must  follow  to  submit  a 
dispute. The consumer must “(i) identif[y] the specific infor‐
mation that is being disputed; (ii) explain[] the basis for the 
dispute; and (iii) include[] all supporting documentation re‐
quired  by  the  furnisher  to  substantiate  the  basis  of  the  dis‐
pute.”  Id.  §  1681s‐2(a)(8)(D).  Moreover,  § 1681s‐2  “shall  not 
apply if the person receiving a notice of a dispute from a con‐
sumer reasonably determines that the dispute is frivolous or 
irrelevant.” 15 U.SC. § 1681s‐2(a)(8)(F). 
   PRA and ACA’s reliance on §1681s‐2 is not persuasive for 
the same reasons we may not rely on § 1692g(b): It is a differ‐
ent provision with different requirements. The FDCPA does 
not incorporate § 1681s‐2 or say that its requirements apply to 
§ 1692e(8).8 
                                                 


                                                 
      8 In contrast, other FDCPA provisions expressly refer to the FCRA. See, 

e.g., 15 U.S.C. § 1692d(3). 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734            17

C. Materiality 
    PRA  next  contends  that  even  if  it  technically  violated 
§ 1692e(8), that violation was “immaterial, and therefore, not 
actionable” because its “reporting to the credit bureaus with‐
out a note of ‘disputed’ had zero influence upon plaintiffs.” 
Generally, § 1692e only protects against false statements that 
are  material—in other words, statements that would “influ‐
ence a consumer’s decision … to pay a debt.” Muha v. Encore 
Receivable Mgmt., Inc., 558 F.3d 623, 628 (7th Cir. 2009). “If a 
statement would not mislead the unsophisticated consumer, 
it does not violate the FDCPA—even if it is false in some tech‐
nical sense.” Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 
645–46  (7th  Cir.  2009).  Put  another  way,  “[f]or  purposes  of 
§ 1692e, … a statement isn’t ‘false’ unless it would confuse the 
unsophisticated consumer.” Id. at 646. 
    Critically, however, the Seventh Circuit cases applying the 
materiality requirement to § 1692e all involve allegedly mis‐
leading communications made to consumers. In contrast, the 
present case involves an allegedly misleading communication 
made to credit reporting agencies. While we have not reached 
this precise question, the Eighth Circuit has persuasively rea‐
soned  that  §  1692e(8)’s  command  that  debtors  must  “com‐
municate that a disputed debt is disputed” is “rooted in the 
basic fraud law principle that, if a debt collector elects to com‐
municate ‘credit information’ about a consumer, it must not 
omit a piece of information that is always material, namely, that 
the consumer has disputed a particular debt.” Wilhelm v. Cred‐
ico,  Inc.,  519  F.3d  416,  418  (8th  Cir.  2008)  (second  emphasis 
added). We agree with the Eighth Circuit. As the district court 
in Gomez explained: 
18  Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

   Whether  or  not  a  consumer  is  disputing  a  debt  is  no 
   minor matter that could be deemed an immaterial as‐
   pect of the debt. Such a false and misleading statment 
   [sic]  would  likely  influence  a  consumer’s  decision  to 
   pay a debt … [and] could have had far reaching conse‐
   quences for [plaintiff] in her daily life. 
2016 WL 3387158, at *4; see also Paz, 2016 WL 6833932, at *5. 
Put simply, the failure to inform a credit reporting agency that 
the debtor disputed his or her debt will always have influence 
on the debtor, as this information will be used to determine 
the debtor’s credit score. 
D. Bona Fide Error Defense  
     Finally, PRA argues the bona fide error defense protects it 
from  liability  because  it  did  not  “inten[d]  to  violate  the 
FDCPA  or to  ignore  a  dispute”  and  did  not  understand  the 
Letters as stating “a dispute on the debt balance.” It states that 
its  “good  faith”  mistake  is  “precisely  the  definition  of  bona 
fide.” PRA is incorrect. 
   Under the FDCPA, 
   A  debt  collector  may  not  be  held  liable  in  any  action 
   brought  under  this  subchapter  if  the  debt  collector 
   shows by a preponderance of evidence that the viola‐
   tion was not intentional and resulted from a bona fide 
   error notwithstanding the maintenance of procedures 
   reasonably adapted to avoid any such error. 
15 U.S.C.§ 1692k(c). In order to claim this defense, the burden 
is on the defendant to show (1) “that the presumed FDCPA 
violation was not intentional”; (2) “that the presumed FDCPA 
violation  resulted  from  a  bona  fide  error”;  and  (3)  “that  it 
maintained procedures reasonably adapted to avoid any such 
No. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734                       19

error.” Kort v. Diversified Collection Servs., Inc., 394 F.3d 530, 537 
(7th Cir. 2005). Importantly, a defendant can invoke the bona 
fide error defense only if it claims it made an error of fact, not 
an error of law. See Jerman v. Carlisle, McNellie, Rini, Kramer & 
Ulrich LPA, 559 U.S. 573, 604–05 (2010). Thus, “the bona fide 
error defense in § 1692k(c) does not apply to a violation of the 
FDCPA resulting from a debt collector’s incorrect interpreta‐
tion of the requirements of that statute.” Id. 
   Here, PRA incorrectly believed the statement “the amount 
reported is not accurate” did not constitute a “dispute” under 
§ 1692e(8). In other words, it “incorrect[ly] interpret[ed] … the 
requirements of [the FDCPA].” See id. This is a mistake of law. 
By contrast, a mistake of fact would have occurred if, for ex‐
ample, PRA lost the Letters before opening them or did not 
actually read the language disputing the debt. But PRA con‐
cedes that it received and read the Letters, including the rele‐
vant phrase. Therefore, the district courts were correct that the 
bona fide error defense is not available.9 
                                                 
                                                 
      9 Moreover, even if we assume that PRA made an unintentional error 

of fact, it still is not entitled to the bona fide error defense because it did 
not  maintain  procedures  reasonably  adapted  to  avoid  the  error.  In  this 
context, “procedures” are “processes that have mechanical or other such 
‘regular orderly’ steps to avoid mistakes.” Jerman, 559 U.S. at 587. A “thinly 
specified ‘policy,’ allegedly barring some action but saying nothing about 
what  action  to  take,  is  [not]  an  adequate  ‘procedure’  under  § 1692k(c).” 
Leeb v. Nationwide Credit Corp., 806 F.3d 895, 900 (7th Cir. 2015). While the 
evidence demonstrates that PRA provided training sessions and a manual 
to  employees  about  recognizing  and  processing  disputes,  “[t]here  is  no 
evidence that PRA has measures in place to prevent careless misreading 
of  letters,  such  as  having  employees  periodically  check  one  another’s 
work, for example.” Flores, 2017 WL 5891032, at *6. 
20  Nos. 17‐1773, 17‐1860, 17‐1866, 17‐2622, 17‐2756, 18‐1734 

                                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district courts.10 




                                                 
      10 Contrary to appellees’ request, we need not remand to the district 

court to determine an award of attorney fees and costs incurred on this 
appeal. See Divane v. Krull Elec. Co., 319 F.3d 307, 322 (7th Cir. 2003). In‐
stead, appellees should follow the commands of Federal Rule of Appellate 
Procedure 39. See Fed. R. App. P. 39(d)(1) (“A party who wants costs taxed 
must—within 14 days after entry of judgment—file with the circuit clerk, 
with proof of service, an itemized and verified bill of costs.”).